DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Moses et al. (USPAPN 2013/0179288) discloses:
one or more processors; and a non-transitory machine-readable storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see para [44], a computer) comprising:
receiving a request message from a client device, the request message comprising a first product identifier and a view selection (see para [212], [249], [485], and [512], receiving a request from a user, the request including a first barcode of a first specific clothing item and a selected image of the user to initiate making measurements of the user);
receiving input specifying a reference physical measurement of a user (see para [264], [265], and [300], a user input specifying a user reference object of a known size, such as a CD);
determining, based on the reference physical measurement of the user, an estimate of a physical space measurement of the user (see para [206] and [263], 
computing a scale of an image depicting the user based on the reference physical measurement of the user specified by the input received from the user (see para [265] and [266], computing a conversion scale (i.e., 0.5 cm/pixel) based on the known size of the user reference object); and
computing the estimate of the physical space measurement of the user by applying the scale to a distance between two points of interest locations of the image depicting the user (see para [265], [266], [270], and [279] computing an estimate of actual body dimensions of the user and corresponding clothing size by applying the conversion scale to lengths between body points in the image of the user);
generating, based at least on the estimate of the physical space measurement, avatar data comprising a digital representation of the user (see para [270], generating, based on the estimate of actual body dimensions, an avatar of the user);
retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record (see para [465], [471], [475], and [512], retrieving a first product data, the first product data corresponding to the first product barcode and including modeled data (i.e., cut and dimensions) of the first specific clothing item),

configuring the avatar data as the digital representation of the user wearing the first product based on the view selection received in the request message and in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled (see para [447], [486], and [528], displaying the avatar wearing the first specific clothing item configured based on the image of the user and in response to the user scanning the barcode or clicking on the “will it fit?” sign).
Tepmongkol et al. (USPAPN 2015/0324103) discloses a second product record lacking a stored second indication that the second product is not avatar-enabled (see para [10]-[14], displaying an avatar wearing a first specific clothing item that the user does not own and a second specific clothing item that the user already owns, wherein the first specific clothing item has first product data directly retrievable from a retailer, while the second specific clothing item does not have second product data directly retrievable from the retailer and is instead scanned manually by the user, therefore, there is an inherent indication to the user of whether a specific clothing item has product data retrievable from a retailer or not).
However, Moses and Tepmongkol do not disclose receiving a user input that specifies points of interest locations in the image depicting the user by moving a given point of the points of interest along a path from an initial position to another position. Similar reasons apply to claims 11 and 20. Any comments considered necessary by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668